Title: From Lemuel Trescott to Benjamin Walker, 27 January 1783
From: Trescott, Lemuel
To: Walker, Benjamin


                        
                            Sir
                            Croton River 27th Jany 1783
                        
                        The letter herewith inclosed, came to Newbridge yesterday by a Corporal of the 17th British Dragoons as a
                            Flag under the Passport from Brigadier General Musgrave commanding at Kings bridge, as I was at Pinesbridge, Captain Allen,
                            who commanded the two Companies at Newbridge, receivd the letter from the Corporal, as a Flag and forwarded the same to
                            me—had I been present I should Neither received the letter, or treated the person conducting it as under the sanction of a
                            Flag.
                        I ordered the Corporal to return immediately to the British Lines, noting at the bottom of the passport, that
                            no person under the Idea of a Flag of truce, would be received in futer on the Croton, unless conducted by a commissioned
                            Officer.
                        I hope my conduct in this instance will meet with the approbation of the Commander in Chief. I am Sir your
                            very humble Servt
                        
                            Lem. Trescott Major
                            7 M. Rg.
                        
                        
                            P.S. I have a number of Newspapers, but they contain nothing, but extracts from our papers, &
                                did not think them worth sending. 
                        
                    